DETAILED ACTION

Election/Restrictions

Claim 1 is allowable. The restriction requirement between species , as set forth in the Office action mailed on 06/22/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/22/20 is partially withdrawn.  Claims 5 and 6, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations a plurality of first gate patterns  formed above the plurality of element isolation regions, respectively region, such that the plurality of first gate patterns and the plurality of element isolation regions are respectively arranged side-by-side in a first direction along the upper surface of the semiconductor substrate; and
a second gate pattern buried between the plurality of first gate patterns adjacent to each other in the first direction such that the second gate pattern is formed adjacent to side surfaces of the plurality of first gate patterns adjacent to each other in the first direction via a third insulating film including a second charge storage film, the second gate pattern being located above the active region via the third insulating film,
wherein the control gate electrode, the memory gate electrode and the source/drain region configure a memory cell. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 3 and 5-7 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALERIE N NEWTON/Examiner, Art Unit 2897          
03/23/21

  /FERNANDO L TOLEDO/ Supervisory Patent Examiner, Art Unit 2897